Citation Nr: 0945505	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to service-connected cervical spine 
degenerative disc and joint disease.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for gastroesophageal reflux disease with hiatal 
hernia.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine degenerative disc and joint 
disease, post operative repair, right herniated disc, C5-6.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of bone spur left wrist and post-
operative neuroma.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to May 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Veteran presented testimony at a Board personal hearing 
by the undersigned acting Veterans Law Judge in August 2009 
in Washington, DC.  A transcript of this hearing is 
associated with the Veteran's claims folder.

The issues of service connection for a left knee disorder, 
service connection for headaches and an initial evaluation in 
excess of 10 percent for residuals of bone spur left wrist 
and neuroma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period prior to July 30, 2007, the 
evidence shows that the Veteran's cervical spine degenerative 
disc and joint disease (post operative repair, right 
herniated disc, C5-6) was not manifested by moderate 
limitation of motion of the cervical spine; there is no 
record of demonstrable deformity of a vertebral body from the 
fracture; there is no evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; the combined range of motion of the cervical 
spine has not been greater than 170 degrees; there is no 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
revered lordosis, or abnormal kyphosis and there is no 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 
12 months.  

2.  For the rating period from July 30, 2007, the evidence 
shows that the Veteran's cervical spine degenerative disc and 
joint disease (post operative repair, right herniated disc, 
C5-6) has been manifested by forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees 
in 2007, and by additional functional impairment evidenced by 
pain on motion after strenuous repetitive motion exercise, 
including additional limitation of joint function in 2008.  

3.  The Veteran's gastroesophageal reflux disease with hiatal 
hernia has for the entire initial rating period been 
manifested by intermittent symptoms of heartburn, epigastric 
pain, scapular pain, arm pain and reflux and regurgitation of 
stomach contents; he has not for any period displayed 
dysphagia, hematemesis, passing of black-tarry stools, and 
nausea and vomiting, or shown evidence of hematemesis or 
melena with moderate anemia, or other symptoms productive of 
the severe impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for cervical spine degenerative disc and joint 
disease, post operative repair, right herniated disc, C5-6 
have not been met prior to July 30, 2007.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2009).

2.  The criteria for a rating of 20 percent, but no higher, 
for cervical spine degenerative disc and joint disease, post 
operative repair, right herniated disc, C5-6 have been met 
from July 30, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2009).

3.  The criteria for an initial disability rating in excess 
of 30 percent for gastroesophageal reflux disease with hiatal 
hernia have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, entitlement to service-connection has been established, 
but a higher initial disability rating is at issue, the 
extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings 
are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  In the present matter, 
staged ratings are warranted.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has interpreted that if the amended regulation is 
more favorable to the claimant, then the retroactive reach of 
the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change. VAOPGCPREC 
3-2000; VAOPGCPREC 7-2000.  The Board is bound by those 
rulings.

The initial January 2003 rating decision employed 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, which provided that limitation 
of motion of the cervical segment of the spine would be rated 
10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  This part of the rating schedule was 
replaced by the General Rating Formula for Diseases and 
Injuries of the Spine, discussed below, effective from 
September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 
2003).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease.  A 20 percent rating necessitates evidence of 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
Diagnostic Code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Note 1 provides that for purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note 2 provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).  

Beginning September 26, 2003, degenerative arthritis of the 
spine is rated under Diagnostic Code (DC) 5242, and thus is 
rated according to the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), effective from 
September 26, 2003, the following evaluations are assignable 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  10 percent for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  20 percent for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  30 percent for 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine and 
100 percent for unfavorable ankylosis of the entire spine.  
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under Diagnostic Code 7346, hiatal hernia, a 10 percent 
rating is assigned with two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent rating 
is assigned for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Initial Rating for Cervical Spine Disability

A January 2003 rating decision granted service connection, 
and assigned an initial noncompensable rating.  A subsequent 
August 2007 rating decision granted an initial rating of 10 
percent from the date of service connection, June 13, 2001.  
The Veteran has appealed the initial rating.

The Veteran underwent VA examination in January 2002 
primarily for the purpose of establishing the claim for 
service connection.  Examination of the neck showed no 
cervical adenopathy.  Examination of the cervical spine 
showed no atrophy or tenderness.  No scoliosis was noted.  
Range of motion was full with no pain, lack of endurance, 
instability or fatigue.  

National Naval Medical Center Bethesda records from October 
2006 note that the Veteran reported joint aches and pain from 
arthritis.  

A July 2007 VA examiner noted the Veteran reported neck 
stiffness and locking during certain tasks.  He had no 
weakness.  The Veteran reported pain located at the base of 
the head to the shoulders.  Muscles tensed and cause 
headaches.  The Veteran stated his spine condition did not 
cause incapacitation.  Upon physical examination the 
Veteran's spine showed no evidence of radiating pain on 
movement and no evidence of muscle spasm.  There was 
tenderness of the left paracervical muscles.  There was no 
ankylosis of the cervical spine.  Range of motion testing of 
the cervical spine showed flexion was 0 to 30 degrees, 
extension was 0 to 45 degrees, right lateral flexion was to 
25 degrees, left lateral flexion was to 25 degrees, and right 
and left rotation were to 80 degrees.  The joint function of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  

In an April 2008 letter the Veteran contended that he has 
pain and stiffness in his neck for the most part on a daily 
basis.  

A December 2008 VA examiner noted the Veteran reported 
stiffness and pain in the neck.  The Veteran reported his 
condition had not resulted in any incapacitation.  There was 
no functional impairment.  Physical examination revealed no 
evidence of radiating pain on movement and no evidence of 
muscle spasm.  There was no evidence of tenderness and no 
ankylosis of the cervical spine.  Range of motion testing 
showed flexion was 0 to 45 degrees, extension was 0 to 45 
degrees, right and left rotation were 0 to 45 degrees, right 
rotation was to 80 degrees and left rotation to 70 degrees, 
with pain at 70 degrees.  The examiner noted that joint 
function of the spine was additionally limited by pain after 
repetitive use, which additionally limited the joint function 
by 5 degrees.  

During the August 2009 Board personal hearing, the Veteran 
testified that he had neck pain every day, including 
stiffness and locking.  The Veteran also testified that he 
had a TENS unit he uses on his neck.  

A.  Cervical Spine Initial Rating for Period prior to July 
30, 2007

The Board finds that an initial rating in excess of 10 
percent is not warranted for the Veteran's service-connected 
cervical spine degenerative disc and joint disease, post 
operative repair, right herniated disc, C5-6, prior to July 
30, 2007.  As the prior discussion of the relevant medical 
evidence of record indicates, this 10 percent apparently is 
based on the findings of slight limitation of motion of the 
cervical segment of the spine.  However, there is no 
indication that the Veteran had moderate limitation of 
cervical segment of the spine, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, as would be necessary for a higher, 20 
percent rating.  Such findings do not support a higher 20 
percent rating prior to July 30, 2007.  

There is no indication of incapacitating episodes as 
described by the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes for Diagnostic Code 
5243 to July 30, 2007.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The evidence discussed at length 
above does not show that the Veteran suffered any 
incapacitating episodes, much less incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

Moreover, the examinations conducted on the Veteran's 
cervical spine degenerative disc and joint disease during 
this portion of the appeal period consistently showed no 
evidence of pain, fatigue, or incoordination upon repetitive 
movements.  With no additional limitation of motion based on 
such factors, a higher rating based on pain is not warranted.  
DeLuca v. Brown, supra.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected cervical spine degenerative 
disc and joint disease, post operative repair, right 
herniated disc, C5-6 prior to July 30, 2007 does not more 
nearly approximate the criteria for a 20 percent evaluation 
than those for a 10 percent evaluation.  Based on this 
evidentiary posture, a rating higher than 10 percent is not 
warranted.  38 C.F.R. § 4.7.



B.  Cervical Spine Initial Rating for Period from July 30, 
2007

Based on the evidence of record, the Board finds that an 
increased rating of 20 percent, from July 30, 2007, is 
warranted for the Veteran's service-connected cervical spine 
disability (degenerative disc and joint disease, post 
operative repair, right herniated disc, C56).  Specifically, 
range of motion studies completed at the July 30, 2007 VA 
examination revealed forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, 
which fits the "newer" criteria for a 20 percent rating 
under Diagnostic Code 5242.  

Based on the evidence of record, the Board finds that a 
December 2008 VA examination further supports a higher 
initial rating of 20 percent for the Veteran's cervical spine 
disability (degenerative disc and joint disease, post 
operative repair, right herniated disc, C5-6).  Range of 
motion studies upon VA examination in December 2008 revealed 
that the Veteran's left rotation was to 70 degrees with pain, 
or combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, which 
would warrant only a 10 percent rating under Diagnostic Code 
5242; however, additional functional impairment was evidenced 
by pain on motion after strenuous repetitive motion exercise, 
including additional limitation of joint function.  With 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra, the Board finds that the Veteran's cervical spine 
disability more closely approximates a 20 percent rating for 
the period from July 30, 2007, as evidence by the December 
2008 VA examination findings.  

A rating in excess of 20 percent is not warranted under the 
"older" version of Diagnostic codes 5285 or 5290 for the 
period from July 30, 2007.  Concerning a higher initial 
rating under the "old" criteria, the evidence of record 
does not show that the Veteran suffers from severe limitation 
of motion of the cervical spine.  In addition, there is no 
evidence of demonstrable deformity of a vertebral body from 
the fracture to warrant an extra 10 percent in addition to 
the 20 percent for moderate limitation of motion.  

There is no indication of incapacitating episodes as 
described by the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes for Diagnostic Code 
5243 from July 30, 2007.  The evidence discussed at length 
above does not show that for any period the Veteran suffered 
any incapacitating episodes, much less incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months required for a higher, 
40 percent rating.  

To assign a higher, 30 percent, rating, the evidence would 
have to establish that the cervical spine disability 
demonstrated forward flexion of the cervical spine 15 degrees 
or less; or favorable ankylosis of the entire cervical spine.  
All the evidence of record reveals that the Veteran more 
closely approximates a 20 percent rating than a 30 percent 
rating for the Veteran's cervical spine disability.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected cervical spine disability 
does not more nearly approximate the criteria for a 30 
percent evaluation than those for a 20 percent evaluation 
from July 30, 2007.  In light of the above, a rating higher 
than 20 percent is not warranted.  38 C.F.R. 
§ 4.7.  A higher initial disability rating of 20 percent is 
granted for the initial rating period from the July 30, 2007.  

Extraschedular Considerations

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected cervical spine degenerative disc and joint disease.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown for the period under 
appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his cervical spine degenerative 
disc and joint disease since the grant of service connection.  
In addition, there is no indication in the record that this 
disability alone significantly interferes with his 
employment.  In sum, there is no indication in the record 
that the average industrial impairment from this disability 
alone would be in excess of that contemplated by the assigned 
evaluation.  For these reasons, a referral for an 
extraschedular rating is not warranted.

Initial Rating for Gastroesophageal Reflux disease with 
Hiatal Hernia

A January 2003 rating decision granted service connection, 
and assigned an initial 10 percent rating rating.  A 
subsequent August 2007 rating action granted an initial 
rating of 30 percent from the date of service connection, 
June 13, 2001.  The Veteran has appealed the initial rating.  
The Veteran expressed disagreement with the initial rating 
and contends that his symptoms warrant a higher rating.  

As the factual findings in this case do not show distinct 
time period where the Veteran's disability exhibited symptoms 
that would warrant different ratings, staged ratings are not 
warranted.

Quantico Naval Medical clinic records from May 2001 show the 
Veteran complained of reflux at night and displayed 
epigastric tenderness.  July 2001 Potomac Hospital records 
show the Veteran was diagnosed with gastroesophageal reflux 
and gastritis.  

A January 2002 VA examiner noted the Veteran reported using 
antacids and then Prevacid.  The examiner diagnosed the 
Veteran with gastroesophageal reflux disease and noted x-ray 
evidence of hiatal hernia and reflux.  

A May 2007 VA examiner noted that the Veteran reported that 
his condition caused lack of sleep and did not affect body 
weight.  The examiner noted that the Veteran had heartburn, 
epigastric pain, scapular pain, arm pain and reflux and 
regurgitation of stomach contents.  There was no dysphagia, 
hematemesis, passing of black-tarry stools or nausea and 
vomiting.  The symptoms were occurring intermittently, as 
often as daily.  The ability to perform daily functions 
during flare-ups depends on the varying levels of discomfort.  
The functional impairment noted was not being able to perform 
bending tasks or laying down when flare-ups occur.  The 
disability also affected his ability to sleep at times.  

May 2008 National Naval Medical Center records show 
gastroesophageal reflux disease and that gastric ulcer with 
reflux esophagitis was seen on an endoscopy report.  

A December 2008 VA examiner noted the Veteran had reported 
some heartburn and was put on Nexium.  He noted it did not 
affect general body health or body weight.  The Veteran had 
no dysphagia, hematemesis, passing of black-tarry stools, 
reflux and regurgitation of stomach contents or nausea and 
vomiting.  The Veteran's symptoms described occur 
intermittently, as often as 2 times per month, with each 
occurrence lasting 30 minutes.  The ability to perform daily 
functions during flare-ups was normal.  There was no 
functional impairment.  In the diagnosis section the examiner 
noted that the disability did not cause significant anemia 
and that there were no findings of malnutrition.  

During the August 2009 Board personal hearing before the 
undersigned, the Veteran testified that he suffered from 
heartburn and pain just to the left of the breastbone.  The 
Veteran denied experiencing vomiting or weight loss.  The 
Veteran reported taking iron supplements for a short time in 
the first half of 2008, but this was temporary.  He also 
reported this affected his sleep.

Based on the evidence discussed above, the Board finds the 
Veteran's service-connected gastroesophageal reflux disease 
with hiatal hernia is appropriately rated at 30 percent.  
Diagnostic Code 7346 provides that a 30 percent rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114.  The 
Veteran does not meet the criteria for a 60 percent rating.  
Although the evidence of record shows that the Veteran is 
taking the medication Nexium and has reported intermittent 
symptoms of heartburn, epigastirc pain, scapular pain, arm 
pain and reflux and regurgitation of stomach contents, he has 
not displayed dysphagia, hematemesis, passing of black-tarry 
stools and nausea and vomiting.  The December 2008 VA 
examiner noted the Veteran's ability to perform daily 
functions during flare-ups as normal.  The various examiners 
have noted that the condition has not affected his body 
weight, and there is no evidence of hematemesis or melena 
with moderate anemia, or other symptoms productive of the 
severe impairment of health, as required for a higher 
disability rating of 60 percent under Diagnostic Codes 7346.  

Here, the rating criteria reasonably describe the Veteran's 
symptoms and provide for additional or more severe symptoms 
than currently shown by the evidence; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule 
does provide for higher ratings for the service-connected 
gastroesophageal reflux disease with hiatal hernia has met.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown for the period under 
appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his gastroesophageal reflux 
disease with hiatal hernia since the grant of service 
connection.  In addition, there is no indication in the 
record this disability alone significantly interferes with 
his employment.  In sum, there is no indication in the record 
that the average industrial impairment from this disability 
alone would be in excess of that contemplated by the assigned 
evaluation.  For these reasons, a referral for an 
extraschedular rating is not warranted.

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected gastroesophageal reflux 
disease with hiatal hernia has met does not more nearly 
approximate the criteria for a 60 percent evaluation than 
those for a 30 percent evaluation for any period of the 
initial rating claim.  

The Board finds that for the initial rating period from the 
grant of service connection, the Veteran's gastroesophageal 
reflux disease with hiatal hernia has met the criteria for a 
30 percent rating and no higher.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In light of the above, a higher rating 
than 30 percent is not warranted.  

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In August and September 2001 letters sent before the issuance 
of the rating decision granting service connection for 
cervical spine degenerative disc and joint disease, post 
operative repair, right herniated disc, C5-6 and service 
connection for gastroesophageal reflux disease with hiatal 
hernia, the Veteran was advised of his and VA's respective 
claim development responsibilities and was asked to identify 
sources of evidence concerning the claimed disabilities.  The 
Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, by May 2005 and March 2007 letters the Veteran 
was provided notice of the evidence and information necessary 
for establishing an initial rating for cervical spine 
degenerative disc and joint disease, post operative repair, 
right herniated disc, C5-6 and for gastroesophageal reflux 
disease with hiatal hernia, including information regarding 
effective dates.  See Dingess.  The Board concludes that VA 
has met its duty to notify the Veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records.  The 
record also contains private treatment records.  The Veteran 
was given VA examinations in connection with the claim.  The 
Veteran testified before the undersigned at a central office 
hearing.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating of 20 percent for cervical spine 
degenerative disc and joint disease, post operative repair, 
right herniated disc, C5-6, for the period from July 30, 
2007, is granted.  

An initial rating in excess of 30 percent for the Veteran's 
gastroesophageal reflux disease with hiatal hernia is denied.  


REMAND

The Veteran testified in August 2009 that he had problems 
with his left knee in service (1975 - 1999), but the only 
recollection he has regarding going for treatment is when he 
was told he had patellafemoral syndrome.  He testified that 
the pain comes any time he squats down and goes to get up.  
The Veteran also indicated that, while his knee has bothered 
him, he never really went for treatment because he had other 
problems to be treated for and could not miss any more work.  

Service treatment records from February 1994 show a mild 
increased signal in the Veteran's large joints and 
retropatellar degenerative changes in his knees.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records document some 
retropatellar degenerative changes in his knees in service 
and the Veteran is competent to attest that he has had 
problems with his left knee starting in service and 
continuing ever since.  As such his reports of a continuity 
of symptomatology can satisfy the requirement for evidence 
that the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low for the purposes of 
obtaining a VA examination or opinion.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the Veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine the nature of his claimed left knee disorder and 
whether it is related to his military service.

During his August 2009 Board personal hearing before the 
undersigned, the Veteran testified that he underwent surgery 
on his hand and wrist at the VA Medical Center in Richmond, 
Virginia.  These VA surgery and treatment records are not 
included in the Veteran's claims file and should be obtained.  
See 38 C.F.R. § 3.159(c)(2) (2009).

The Veteran was provided a VA medical examination in December 
2008.  During the August 2009 hearing, however, the Veteran 
testified as to his surgery in February 2009 and that he now 
has numbness in his left wrist and hand.  The Board notes 
that these are new symptoms in his left wrist and hand since 
the February 2009 surgery.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a).  Therefore, the Board 
finds that a contemporaneous and thorough VA examination 
should be conducted to determine the current severity of the 
Veteran's post-operative bone spur left wrist and neuroma, 
post operative.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Veteran contends that his headaches are secondary to his 
service-connected cervical spine degenerative disc and joint 
disease.  The Board finds that a VA examination is required 
regarding the etiology of the Veteran's headaches, including 
the question of whether the headaches are due to the 
Veteran's cervical spine degenerative disc and joint disease.  
While a January 2002 VA examiner did not find any pathology 
present regarding headaches, a subsequent VA examiner in 
August 2007 found the Veteran suffered headaches and appeared 
to attribute them to his service-connected cervical spine 
degenerative disc and joint disease.  In addition, the 
Veteran has testified to his headaches and his belief that 
they are caused by his cervical spine degenerative disc and 
joint disease.  There is some evidence in the Veteran's 
service treatment records that he suffered from headaches 
during service.  Therefore, given this evidence, the Board 
finds that the Veteran should be provided a VA examination 
with medical opinion regarding the etiology of the Veteran's 
claimed headaches, including as due to his service-connected 
cervical spine degenerative disc and joint disease.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009). 

Accordingly, the issues of service connection for a left knee 
disorder, service connection for headaches, and an initial 
evaluation in excess of 10 percent for residuals of bone spur 
left wrist and neuroma are REMANDED for the following action:

1.  Request all the Veteran's treatment 
records from the VA Medical Center in 
Richmond, Virginia, including any surgical 
or hospital records.  

2.  Schedule the Veteran for a VA medical 
examination to determine the current 
extent of his post-operative residuals of 
bone spur of the left wrist and neuroma.  
All necessary studies or tests are to be 
accomplished.  The relevant documents in 
the claims folder should be made available 
to and reviewed by the examiner in 
conjunction with the examination.  A full 
report of examination should be provided.   

3.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any left knee disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that any left knee disability is 
related to the Veteran's active military 
service.  The relevant documents in the 
claims file should be made available to 
the designated examiner, and the report of 
the examination should include a 
discussion of the Veteran's documented 
history and assertions.  The examiner 
should provide the reasons and bases for 
any medical opinion given.

4.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any headache disability.  The 
examiner should then provide an opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's headaches are caused by or 
related to the service-connected cervical 
spine degenerative disc and joint disease, 
or if it is related to his military 
service in any way.  The relevant 
documents in the claims file should be 
made available to the designated examiner 
and should be reviewed, and the report of 
the examination should include a 
discussion of the Veteran's documented 
history and assertions.  The examiner 
should provide the reasons and bases for 
any medical opinion given.

5.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


